Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on 01 September 2022.
The application has been amended as follows: Claims 1 and 6 have been amended to correct an antecedent basis issue regarding the pre-distribution refrigerant temperature. The amended claim set is written fully below.

1.	(Currently Amended) A fuel cell system comprising: 
a fuel cell group including n units of fuel cell stacks electrically connected in series; and
refrigerant distribution passages through which a refrigerant is individually distributed to the n units of the fuel cell stacks; 
a refrigerant adjusting device configured to adjust refrigerant flow rate; 
a flow rate sensor configured to detect a pre-distribution refrigerant flow rate that is a flow rate of the refrigerant before distribution; 
a first outlet temperature sensor provided at a refrigerant outlet of each of n-1 units of the fuel cell stacks to detect a first outlet temperature that is a refrigerant outlet temperature of the each of the n-1 units of the fuel cell stacks; 
a first voltage sensor configured to detect a first voltage V1[k] that is a voltage of the each of the n-1 units of the fuel cell stacks; 
a current sensor configured to detect a current I that flows through the n units of the fuel cell stacks; 
a pre-distribution refrigerant temperature sensor configured to detect [[the]] a pre-distribution refrigerant temperature Tin; 
a second voltage sensor configured to detect a second voltage V2[n] that is a voltage of the fuel cell stack other than the n-1 units of the fuel cell stacks; 
a fuel flow rate sensor configured to detect a flow rate of fuel qfuel supplied to the n units of the fuel cell stacks, and 
a controller programmed to: 
calculate a first calorific value Qgen1[k] of each of the n-1 units of the fuel cell stacks on a basis of the first voltage V1[k] and the current I using Equation (A);
                        
                            
                                
                                    Q
                                
                                
                                    g
                                    e
                                    n
                                    1
                                    [
                                    k
                                    ]
                                
                            
                            =
                            I
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            1
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     			(A)
where, 	k = an integer from unity to n-1, and 
E0 = theoretical electromotive force of the each of the n-1 units of the fuel cell stacks, 
calculate an assumed first outlet temperature value T01exp[k], which is the first outlet temperature expected to be detected if a uniform flow rate of the refrigerant is distributed to each of the n-1 units of the fuel cell stacks using Equation (B):
                        
                            
                                
                                    T
                                
                                
                                    01
                                    e
                                    x
                                    p
                                    ⁡
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    T
                                
                                
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    a
                                                    i
                                                    r
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                            
                        
                     			(B)
where, 	cair = specific heat capacity of air, 
Tin = the pre-supply refrigerant temperature, which is a temperature of the refrigerant before the distribution,
qair = the pre-distribution refrigerant flow rate, and
Qgen1[k] = the first calorific value,
set Equation (C) which represents a relation between the pre-supply refrigerant temperature Tin, the first calorific value Qgen1[k], a first individual supply flow rate qair1_d[k], which is a flow rate of the refrigerant supplied to the each of the n-1 units of the fuel cell stacks, the specific heat capacity cair of air, and the first outlet temperature T01[k],
                        
                            
                                
                                    T
                                
                                
                                    01
                                    e
                                    x
                                    p
                                    ⁡
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    T
                                
                                
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            k
                                            ]
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                            
                        
                     		(C)
calculate the first individual supply flow rate qair1_d[k] using Equation (D) obtained from Equation (B) and Equation (C);
                        
                            
                                
                                    q
                                
                                
                                    a
                                    i
                                    r
                                    1
                                    _
                                    d
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    a
                                                    i
                                                    r
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ∙
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    a
                                                    i
                                                    r
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    01
                                                    [
                                                    k
                                                    ]
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    01
                                                    e
                                                    x
                                                    p
                                                    [
                                                    k
                                                    ]
                                                
                                            
                                        
                                    
                                
                            
                        
                    		(D)
calculate a second individual supply flow rate qair2_d(n), which is a flow rate of the refrigerant supplied to a fuel cell stack other than the n-1 units of the fuel cell stacks, using Equation (E):
                        
                            
                                
                                    q
                                
                                
                                    a
                                    i
                                    r
                                    2
                                    _
                                    d
                                    [
                                    n
                                    ]
                                
                            
                            =
                            
                                
                                    q
                                
                                
                                    a
                                    i
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            1
                                            ]
                                        
                                    
                                    +
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            2
                                            ]
                                        
                                    
                                    +
                                    ∙
                                     
                                    ∙
                                     
                                    ∙
                                     
                                    ∙
                                     
                                    ∙
                                     
                                    +
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            n
                                            -
                                            1
                                            ]
                                        
                                    
                                
                            
                        
                     		(E)
calculate a second outlet temperature T02exp[n] that is a refrigerant outlet temperature of the fuel cell stack other than the n-1 units of the fuel cell stacks on a basis of the second voltage V2[n], the current I, the pre-distribution refrigerant temperature Tin, and the second individual supply flow rate qair2_d[n], using Equations (F) and (G):
                        
                            
                                
                                    Q
                                
                                
                                    g
                                    e
                                    n
                                    2
                                    [
                                    k
                                    ]
                                
                            
                            =
                            I
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            2
                                            [
                                            n
                                            ]
                                        
                                    
                                
                            
                        
                    			(F)
where, 	Qgen2[k] = second calorific value of the fuel cell stack other than the n-1 units of the fuel cell stacks,
                        
                            
                                
                                    T
                                
                                
                                    02
                                    e
                                    x
                                    p
                                    ⁡
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    T
                                
                                
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            2
                                            [
                                            n
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            2
                                            _
                                            d
                                            [
                                            n
                                            ]
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                            
                        
                     		(G)
set either the first outlet temperature T01[k] or the second outlet temperature T01exp[n], whichever is higher, as a flow rate control outlet temperature T0-_f_cont, and 
control the refrigerant adjusting device such that the flow rate control outlet temperature T0-_f_cont, approaches a predetermined target temperature by causing the refrigerant adjusting device to decrease the pre-distribution refrigerant flow rate when the flow rate control outlet temperature T0-_f_cont is lower than the target temperature and causing the refrigerant adjusting device to increase the pre-distribution refrigerant flow rate when the flow rate control outlet temperature T0-_f_cont is higher than the target temperature.

2-5.	(Cancelled)

6.	(Currently Amended) A fuel cell system comprising: 
a fuel cell group including n units of fuel cell stacks electrically connected in series; and
refrigerant distribution passages through which a refrigerant is individually distributed to the n units of the fuel cell stacks; 
a flow rate sensor configured to detect a pre-distribution refrigerant flow rate that is a flow rate of the refrigerant before distribution; 
a first outlet temperature sensor provided at a refrigerant outlet of each of n-1 units of the fuel cell stacks to detect a first outlet temperature that is a refrigerant outlet temperature of the each of the n-1 units of the fuel cell stacks; 
a first voltage sensor configured to detect a first voltage V1[k] that is a voltage of the each of the n-1 units of the fuel cell stacks; 
a current sensor configured to detect a current I that flows through the n units of the fuel cell stacks; 
a power adjusting device configured to adjust generating power of the n units of fuel cell stacks,
a pre-distribution refrigerant temperature sensor configured to detect [[the]] a pre-distribution refrigerant temperature Tin; 
a second voltage sensor configured to detect a second voltage V2[n] that is a voltage of the fuel cell stack other than the n-1 units of the fuel cell stacks; 
a fuel flow rate sensor configured to detect a flow rate of fuel qfuel supplied to the n units of the fuel cell stacks, and 
a controller programmed to: 
calculate a first calorific value Qgen1[k] of each of the n-1 units of the fuel cell stacks on a basis of the first voltage V1[k] and the current I using Equation (A);
                        
                            
                                
                                    Q
                                
                                
                                    g
                                    e
                                    n
                                    1
                                    [
                                    k
                                    ]
                                
                            
                            =
                            I
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            1
                                            
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                            
                        
                     			(A)
where, 	k = an integer from unity to n-1, and 
E0 = theoretical electromotive force of the each of the n-1 units of the fuel cell stacks, 
calculate an assumed first outlet temperature value T01exp[k], which is the first outlet temperature expected to be detected if a uniform flow rate of the refrigerant is distributed to each of the n-1 units of the fuel cell stacks using Equation (B):
                        
                            
                                
                                    T
                                
                                
                                    01
                                    e
                                    x
                                    p
                                    ⁡
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    T
                                
                                
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    a
                                                    i
                                                    r
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                            
                        
                     			(B)
where, 	cair = specific heat capacity of air, 
Tin = the pre-supply refrigerant temperature, which is a temperature of the refrigerant before the distribution,
qair = the pre-distribution refrigerant flow rate, and
Qgen1[k] = the first calorific value,
set Equation (C) which represents a relation between the pre-supply refrigerant temperature Tin, the first calorific value Qgen1[k], a first individual supply flow rate qair1_d[k], which is a flow rate of the refrigerant supplied to the each of the n-1 units of the fuel cell stacks, the specific heat capacity cair of air, and the first outlet temperature T01[k],
                        
                            
                                
                                    T
                                
                                
                                    01
                                    e
                                    x
                                    p
                                    ⁡
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    T
                                
                                
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            k
                                            ]
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                            
                        
                     		(C)
calculate the first individual supply flow rate qair1_d[k] using Equation (D) obtained from Equation (B) and Equation (C);
                        
                            
                                
                                    q
                                
                                
                                    a
                                    i
                                    r
                                    1
                                    _
                                    d
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    a
                                                    i
                                                    r
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ∙
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            1
                                            [
                                            k
                                            ]
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    q
                                                
                                                
                                                    a
                                                    i
                                                    r
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    01
                                                    [
                                                    k
                                                    ]
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    01
                                                    e
                                                    x
                                                    p
                                                    [
                                                    k
                                                    ]
                                                
                                            
                                        
                                    
                                
                            
                        
                    		(D)
calculate a second individual supply flow rate qair2_d(n), which is a flow rate of the refrigerant supplied to a fuel cell stack other than the n-1 units of the fuel cell stacks, using Equation (E):
                        
                            
                                
                                    q
                                
                                
                                    a
                                    i
                                    r
                                    2
                                    _
                                    d
                                    [
                                    n
                                    ]
                                
                            
                            =
                            
                                
                                    q
                                
                                
                                    a
                                    i
                                    r
                                
                            
                            -
                            
                                
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            1
                                            ]
                                        
                                    
                                    +
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            2
                                            ]
                                        
                                    
                                    +
                                    ∙
                                     
                                    ∙
                                     
                                    ∙
                                     
                                    ∙
                                     
                                    ∙
                                     
                                    +
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            1
                                            _
                                            d
                                            [
                                            n
                                            -
                                            1
                                            ]
                                        
                                    
                                
                            
                        
                     		(E)
calculate a second outlet temperature T02exp[n] that is a refrigerant outlet temperature of the fuel cell stack other than the n-1 units of the fuel cell stacks on a basis of the second voltage V2[n], the current I, the pre-distribution refrigerant temperature Tin, and the second individual supply flow rate qair2_d[n], using Equations (F) and (G):
                        
                            
                                
                                    Q
                                
                                
                                    g
                                    e
                                    n
                                    2
                                    [
                                    k
                                    ]
                                
                            
                            =
                            I
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            2
                                            [
                                            n
                                            ]
                                        
                                    
                                
                            
                        
                    			(F)
where, 	Qgen2[k] = second calorific value of the fuel cell stack other than the n-1 units of the fuel cell stacks,
                        
                            
                                
                                    T
                                
                                
                                    02
                                    e
                                    x
                                    p
                                    ⁡
                                    [
                                    k
                                    ]
                                
                            
                            =
                             
                            
                                
                                    T
                                
                                
                                    i
                                    n
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        
                                            g
                                            e
                                            n
                                            2
                                            [
                                            n
                                            ]
                                        
                                    
                                
                                
                                    
                                        
                                            q
                                        
                                        
                                            a
                                            i
                                            r
                                            2
                                            _
                                            d
                                            [
                                            n
                                            ]
                                        
                                    
                                    ∙
                                    
                                        
                                            c
                                        
                                        
                                            a
                                            i
                                            r
                                        
                                    
                                
                            
                        
                     		(G)
set either the first outlet temperature T01[k] or the second outlet temperature T01exp[n], whichever is higher, as a power control outlet temperature T0-_f_cont, and 
control the power adjusting device such that the power control outlet temperature T0-_q_cont, approaches a predetermined target temperature by causing the power adjusting device to decrease the generating power when the power control outlet temperature T0-_q_cont is lower than the target temperature and causing the power adjusting device to increase the generating power when the power control outlet temperature T0-_q_cont is higher than the target temperature.

8.	(Presently Presented) The fuel cell system according to claim 6, wherein the controller is further programmed to cause the power adjusting device to stop power generation when the power control outlet temperature T0-_q_cont exceeds a threshold temperature.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 03 August 2022 in the pre-appeal brief request are persuasive. Particularly, the closest prior art is Chikugo (US 8110313 B2), Alp (US 7862949 B2), and Yamamoto (WO 2010123146 A1), but it does not teach a controller that is programmed to calculate the first outlet temperature T01[k] and calculate the second outlet temperature T01exp[n]-, and set either the first outlet temperature T01[k] or the second outlet temperature T01exp[n]-, whichever is higher, as a flow rate control outlet temperature T0-_f_cont, and control the refrigerant adjusting device such that the flow rate control outlet temperature T0-_f_cont, approaches a predetermined target temperature by causing the refrigerant adjusting device to decrease the pre-distribution refrigerant flow rate when the flow rate control outlet temperature T0-_f_cont is lower than the target temperature and causing the refrigerant adjusting device to increase the pre-distribution refrigerant flow rate when the flow rate control outlet temperature T0-_f_cont is higher than the target temperature as required by Claim 1, nor does it teach a controller that is programmed to set either the first outlet temperature T01[k] or the second outlet temperature T01exp[n]-, whichever is higher, as a power control outlet temperature T0-_q_cont, and control the power adjusting device such that the power control outlet temperature T0-_q_cont, approaches a predetermined target temperature by causing the power adjusting device to decrease the generating power when the power control outlet temperature T0-_q_cont is lower than the target temperature and causing the power adjusting device to increase the generating power when the power control outlet temperature T0-_q_cont is higher than the target temperature as required by Claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723